DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After completing a thorough search of independent claims 1, 8, and 15 that the closest reference to Fu et al (US 2006/0199287 submitted by IDS) discloses the method involves scanning an object, e.g., wafer, by illuminating a portion of the surface of the object and capturing an image created by light reflected from the surface of the object. A defect detection protocol comprising a defect detection algorithm is selected. The collected data is analyzed using the selected algorithm. Putman et al (US Patent No. 10,048,477) discloses microscopy imaging system and method allow for a desired x′-direction scanning along a specimen to be angularly offset from an x-direction of the XY translation stage, and rotates an image sensor associated with the microscope to place the pixel rows of the image sensor substantially parallel to the desired x′-direction. In particular, the present invention relates to apparatus and methods for aligning a camera/image sensor with a specimen so as to precisely scan across the specimen along a desired direction. Putman et al (US 2014/0063222) discloses microscope systems and methods for empirically determining the working distance and depth of focus for an 
The prior art of record, taken alone or in combination, fails discloses or render obvious an inspection apparatus, method, and a non-transitory computer-readable storage medium storing thereon executable instructions which, when executed by one or more processors of a computing system coupled to an imaging device of an inspection apparatus comprising all the specific elements with the specific combination including of receiving image data from the imaging device, wherein the image data indicates one or more physical and mechanical properties of a target specimen; selecting a first illumination profile based on the one or more physical and mechanical properties of the target specimen; analyzing the image data to determine whether a target illumination profile of the target specimen is within a threshold value of the first illumination profile, and automatically modifying an elevation of the moveable platform or an intensity of one or more of the plurality of lights to achieve the first illumination profile, based on the analyzing in set forth of claims 1, 8, and 15, wherein dependent claims 2-7 are allowable by virtue of dependency on the allowed claim 1; wherein dependent claims 9-14 are allowable by virtue of dependency on the allowed claim 8; and wherein dependent claims 16-20 are allowable by virtue of dependency on the allowed claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 11, 2021


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886